EXHIBIT 10.15

 

 

 

August 4, 2009

 

 

 

Mr. James C. Einarsen, Manager

Viking Exploration, LLC

6475 West Kingsley Ave.

Littleton, CO 80128

 

RE: Option to Purchase Okie Draw

and South Okie Prospects,

Natrona County, Wyoming

 

Dear Mr. Einarsen:

 

This letter will serve as a formal agreement between Empire and Viking with
respect to Empire’s option to purchase all of Viking’s leasehold and producing
interests in the Okie Draw and South Okie Prospects, a description of which is
attached hereto as Schedule “A”.

 

As consideration to Empire for paying the lease rentals due August 31, 2009 and
September 30, 2009 on leases listed on Schedule “A” and paying Viking a Twenty
Five Thousand Dollars ($25,000) cash payment, Viking will grant Empire a six (6)
month option commencing September 1, 2009 and ending February 28, 2010, to
acquire all of Viking’s interests in the leases listed on Schedule “A” for the
cash consideration of Thirty Five Thousand Dollars ($35,000). In addition to
receiving the cash consideration Viking shall retain the overriding royalties as
outlined in Exhibit “A”.

 

During such six (6) month option period Empire will make every effort to locate
and purchase the seismic survey conducted by Southland Royalty Corp or its
successor in ownership. Perhaps this data cannot be located; if not, Empire will
research the cost of a new survey.

 

In the event Empire exercises its option and drills a test well and any
additional development wells, Empire will pay to Viking Ten Thousand Dollars
($10,000) for each completed oil well.

 

If Empire has not drilled or re-entered a test well on the prospect leases
before August 1, 2010 and has no plans to drill or re-enter a test well it shall
re-assign all of the prospect leases to Viking. If it has drilled a successful
oil well or plans to drill or re-enter a test well then it shall pay the August
31, 2010 rentals to retain the leases in good standing.

 

This proposal is open for acceptance until 5:00 p.m. Thursday, August 6, 2009;
therefore, if you find it acceptable please sign and return one copy of this
letter to Empire.

 

Yours very truly,

 

EMPIRE PETROLEUM CORPORATION

 

 

 

___________________________________

BY: A. E. WHITEHEAD, PRESIDENT

AEW/gs

Enclosures

Agreed to this 5th day of

August, 2009

VIKING EXPLORATION, LLC

 

_______________________________________

BY: JAMES C. EINARSEN, MANAGER

SCHDULE "A"                           SOUTH OKIE DEVELOPMENT PROJECT - LEASE AND
ORR SCHEDULE - T37N R85W, NATRONA COUNTY, WYOMING                 % ORR      
EXPIRATION LEASE NO.   NO.           RETAINED   % NRI   DATE OR & ACREAGE   OF  
    EXISTING   BY   TO   LEASE DESCRIPTION   ACRES   OWNERSHIP   ORR'S   VIKING
  PURCHASER   STATUS                           W-36587   40   Viking 100%  
Eckels et al 1%       92.50%   HBP Sec. 14: SE/4SW/4           Gillespie et al
1%   5.50%   Less SSR*     (segregated from Okie                   (76% at 150  
  Draw Unit)                   BOPD)     Competitive Lease                      
                            W-153586   1800   Viking 100%   0%   5.00%   78.33%
  8/31/2011 Sec. 15:  SW, SWSE                                22:  All          
                     23:  S/2SW                                25:  NENE,      
                                NWNW,                                      
S/2N/2, S/2                               26:  N2                              
                    WYW-174767   720   Viking 100%   0%   5.00%   82.50%  
9/30/2017 Sec. 23:  E/2NE, NW,                                       N/2SW, SE  
                             24:  NW, N/2SW                                    
              Note:  *SSR=Competitive Lease - Sliding Scale Royalty under USGS
known geologic structures.  USGS's ORR's vary from 12.5% for 50 BOPD up to 25.0%
for 400 BOPD                          

 

 
 

 

SCHDULE "A"                           SOUTH OKIE DEVELOPMENT PROJECT - LEASE AND
ORR SCHEDULE - T37N R85W, NATRONA COUNTY, WYOMING                 % ORR      
EXPIRATION LEASE NO.   NO.           RETAINED   % NRI   DATE OR & ACREAGE   OF  
    EXISTING   BY   TO   LEASE DESCRIPTION   ACRES   OWNERSHIP   ORR'S   VIKING
  PURCHASER   STATUS                           W-36587   40   Viking 12.5%  
Eckels et al 1%       92.50%   Okie Draw Sec. 14:  SW/4SE/4       Underwood
87.5% Gillespie et al 1%   3.50%   Less SSR*   1-4 well is Communitiezed with  
                (76.5% at   producing and Sec. 23:  N/2NW/4NE/4                
150 BOPD   holds by                         production                        
both leases                         W-36587 &                         W-0323746
                          The above 40 acre tract contains the Okie Draw 1-14
well which has produced 114,088 Bbls. Oil as of Nov., 2005.  The Okie Draw Unit
was contracted to 60 acres shortly after 4/12/1979 and contains the SW/1/4 SE1/4
Sec. 14 and the N1/2 NW1/4 NE1/4 Sec. 23. The 1-14 well and the 560 gross acres
it holds by production, (87.5% Working Interest) can be acquired by PURCHASER of
this deal by dealing directly with Carl Underwood in Casper, Wyoming.          
                                          W-36587   160   Viking 12.5%*   Eckels
et al 1%   3.50%   92.50%   Competitive Sec. 14:  N/2 SW/4,       Underwood
87.5% Gillespie et al 1%       Less SSR*   Lease - HBP               SW/4 SW/4,
          Underwood 2%       (76.5% at   (Held by               W/2 SE/4        
          150 BOPD   Production) Sec. 15:  N/2 SE/4,   120                    
              SE SE/4                                                  
W-0323746   160   Viking 12.5%   Ray A. Hose 1%   4.50%   80.00%   Non Sec. 14: 
S/2 NW/4,       Underwood 87.5% Underwood 2%           Competitive              
E/2 SE/4                       Lease - HBP                         (Held by    
                    Production) Sec. 23:  W/2 NE/4   80   Viking 12.5%   Ray A.
Hose 1%   4.50%   80.00%   N/2 NW/4         Underwood 87.5% Underwood 2%        
  NE/4 is                         Communitized                         with Sec.
14:                         SW/4 Se/4                         HBP (Held by      
                  Production) TOTAL   3,120 gross acres                    
2,630 net acres                 Viking's Acreage for sale:  100% Working
Interest under 2560 gross and net acres plus Viking's 12.5% Working Interest
under 560 acres.  (70 net acres) plus 1/8 interest in Okie Draw 1-14 well.  (See
terms of the Deal)

 

